Varnum, S.
The decedent, John Connor, w.as about sixty-five years old when he died, on June 3, 1899, and left him surviving as his only heir at law and next of kin a brother, Patrick Connor, of nearly the same age, two maiden sisters of middle age, Kate and'Mary Connor, and a half-sister, Julia Elanagan. He left personal property estimated at about $1,400, consisting chiefly of money in banks and certain real estate, in which there appears to be an equity of something like six or seven thousand dollars. The maiden sisters above named, both poor, and one of them at least, working as a seamstress, had lived with the decedent and kept house for him up to and for a considerable time before his death. A paper is now offered for probate as his last will and testament, dated March 9, 1899, by which he gives all his money in. certain specified banks and his interest in the real estate above mentioned to his sisters, Kate and Mary, above referred to, and by which he appoints one of them as executrix. The alleged will is contested by his. brother, Patrick Connor, and his half-sister, Julia Flanagan, on all the usual grounds. It is unnecessary to refer to the testimony in extenso. I find that the will was properly executed in accordance with law, and. that no undue influence was exerted upon the testator to secure its execution. See Matter of Lowman’s Estate, 1 Misc. 43. I am also most decidedly of opinion that the testator was in. such a condition of mind and body as to be perfectly capable at law of making the will in question. The only testimony to the contrary worthy of -any consideration came *303from an expert medical witness, who, in answer to a hypothetical question propounded by contestants’ counsel as to eertáin conditions, stated that, in his opinion, a man under those conditions and suffering from Bright’s disease of the kidneys would not have been mentally competent to make a will. The hypothetical question to which the answer was given, did not, in my opinion, state the facts of the case as they had been proved. See Dickie v. Van Vleck, 5 Redf. 284, 293. The testimony, in my judgment, does not show that the testator suffered from that especial type of Bright’s disease which necessarily renders a person mentally incompetent. Moreover, the testimony other than the expert, as to the testator’s testamentary capacity at the time the will was made, and especially that of the subscribing witnesses, should prevail over the opinion of an expert. In re Lyddy’s Will, 4 N. Y. Supp. 468; Matter of Kiedaisch, 13 id. 255, 260; Matter of Will of Johnson, 7 Misc. 220, 27 N. Y. Supp. 649. As to the fairness and reasonableness of the will, it does not, in my judgment, seem unnatural that the testator should have preferred to leave the little property that he had to dispose of to the two middle-aged maiden sisters with whom he lived, who had ministered to his wants in the last years of his life, and who were poor, hard-working women, rather than to a brother, who,- judging from his appearance upon the stand, is quite vigorous and strong, despite his age, and should be capable of earning his own livelihood. Ror is it strange, under all the circumstances, that he should have preferred his sisters of the full blood, with whom he lived, to his half-sister, the contestant. Objections overruled and will admitted to probate.
Probate decreed.